Exhibit 10.4

 

EXECUTION COPY

 

WAIVER AGREEMENT

 

This Waiver Agreement (this “Agreement”) is entered into as of the 22nd day of
November, 2017, by and between Helios and Matheson Analytics Inc., a Delaware
corporation with offices located at Empire State Building, 350 5th Avenue, New
York, New York 10118 (the “Company”) and the investor signatory hereto (the
“Holder”), with reference to the following facts:

 

A. Prior to the date hereof, in connection with an offering (the “August
Financing”) pursuant to that Securities Purchase Agreement dated as of August
15, 2017 (as amended, the “August Securities Purchase Agreement”), by and
between the Company and an institutional investor (the “Initial Buyer”), the
Company issued, among other things, (i) senior secured convertible notes,
convertible into shares of the Company’s common stock, $0.01 par value per share
(the “Common Stock”), in accordance with the terms thereof (including any senior
secured convertible note issued in exchange therefore, the “August Notes”) and
(ii) certain warrants to purchase Common Stock (the “August Warrants” as
exercised, the “August Warrant Shares”).

 

B. Prior to the date hereof, in connection with an offering (the “November
Financing”) pursuant to that Securities Purchase Agreement dated as of November
6, 2017 (the “November Securities Purchase Agreement”) by and between the
Company, the Holder, the Initial Buyer and the other buyers signatory thereto
(collectively, the “Buyers”), the Company issued to the Buyers senior
convertible notes (the “November Notes”), convertible into shares of Common
Stock in accordance with the terms thereof.

 

C. On November 21, 2017 the Company entered into that certain Fourth Amendment
and Exchange Agreement, by and between the Company and the Initial Buyer (the
“Exchange Agreement”) pursuant to which the Company issued the Exchange Warrant
(as defined in the Exchange Agreement) to the Initial Buyer.

 

D. The Company and MoviePass Inc. (“MoviePass”) are parties to (i) the MoviePass
SPA (as defined in the November Securities Purchase Agreement), as amended from
time to time, and (ii) the Investment Option Agreement, dated October 11, 2017
pursuant to which the Company agreed to purchase a majority stake in the capital
stock of MoviePass.

 

E. The Company has been asked by MoviePass to execute a Commercial Guaranty, in
the form provided to Kelley Drye & Warren LLP on or prior to the date hereof
(the “Guaranty”) in favor of PayPal, Inc. (“PayPal”) pursuant to which the
Company will guarantee the full and punctual payment and satisfaction of all
Indebtedness (as such term is defined in the Guaranty) (the “MoviePass
Indebtedness”) of MoviePass to PayPal whether now existing or hereafter acquired
on a continuing basis.

 

F. The MoviePass Indebtedness will constitute Indebtedness (as defined in the
August Securities Purchase Agreement and the November Securities Purchase
Agreement) and each of the August Notes and the November Notes include
provisions that prevent the Company from guaranteeing any such MoviePass
Indebtedness and, if applicable, performing under such guaranty (including,
without limitation, Sections 13(b), 13(c), 13(g) and 13(m) of the August Notes
and Sections 14(b), 14(c), 14(g) and 14(m) of the November Notes) (collectively,
the “MoviePass Indebtedness Restrictions”).

 



 1 

 

 

G. The Company desires to obtain the waiver from the Holder of (i) all MoviePass
Indebtedness Restrictions with respect to the MoviePass Indebtedness, (ii) all
restrictions, if any, in the Transaction Documents (as defined in the November
Notes) and the Transaction Documents (as defined in the August Notes) (and,
together with the Exchange Agreement, the “Prior Transaction Documents”), in
each case, to the issuance of up to 275,000 restricted shares of Common Stock to
the Buyers pursuant to the Agreements (as defined below) (the “Waiver Shares”),
(iii) any right that the holders of the November Notes may have to adjust the
Conversion Price (as defined in the November Notes) pursuant to the November
Notes as a result of the issuance of the Waiver Shares; and (iv) any right that
the holders of the August Warrants or Exchange Warrant (collectively, the
“Warrants”) may have to adjust the Exercise Price (as defined in the applicable
Warrant) and the number of shares of Common Stock issuable upon exercise of the
applicable Warrant as a result of the issuance of the Waiver Shares
(collectively, the “Waivers”).

 

H. Concurrently herewith, the Company is seeking to obtain the waiver of the
MoviePass Indebtedness Restrictions from each other holder of August Notes
and/or November Notes, as applicable, (the “Other Holders”) pursuant to
agreements in substantially the form of this Agreement (other than expense
reimbursement and proportional changes with respect to the aggregate principal
amount of August Notes and/or November Notes, as applicable, held by the Holder
as of the date hereof) (the “Other Agreements”, and together with this
Agreement, the “Agreements”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the Company and the Holder agree as follows:

 

1. Waivers; Effective Time. Effective as of the time (the “Effective Time”) on
which Agreements have been executed by such holders representing the Required
Holders (as defined in the November Notes) and the Required Holders (as defined
in the August Notes) (collectively, the “Waiver Required Holders”), subject to
the irrevocable issuance of Holder Waiver Shares (as defined below) or Rights
(as defined below), as applicable, to the Holder on the books and records of the
Company, the Holder hereby effects the Waivers, which Waivers shall be binding
on all existing and future holders of the August Notes in accordance with
Section 16 of the August Notes, on all existing and future holders of the
November Notes in accordance with Section 17 of the November Notes and on all
existing and future holders of the August Warrants in accordance with Section 9
of the applicable Warrants.

 

2. Issuance of Shares of Common Stock. As consideration for the Waivers, at the
Effective Time, the Company shall, as elected by the Holder on its signature
page attached hereto, issue either (i) such aggregate number Waiver Shares to
the Holder as set forth opposite the name of the Holder on Schedule I attached
hereto (the “Holder Waiver Shares”) or (ii) a Right (as defined below) to
acquire such Holder Waiver Shares. If the Holder elects to receive Holder Waiver
Shares, at the Effective Time, the Company shall instruct its Transfer Agent to
issue a certificate evidencing the Holder Waiver Shares to the Holder no later
than the second Trading Day (as defined in the November Notes) immediately
following the Effective Time. If the Holder elects to receive Rights in lieu of
the Holder Waiver Shares, no later than the second Trading Day after the
Effective Time the Company shall deliver evidence to the Holder, reasonably
satisfactory to the Holder, that Rights have been issued on the books and
records of the Company. At the Effective Time, the Holder shall be deemed for
all corporate purposes to have become the holder of record of Holder Waiver
Shares or the Rights, as applicable, and shall be entitled to exercise all of
its rights with respect thereto, irrespective of the date the Company (or the
Transfer Agent) delivers the certificate(s) evidencing the Holder Waiver Shares
or the Rights, as applicable, to the Holder.

 



 2 

 

 

3. Representations and Warranties.

 

3.1. As of the date hereof, the Company hereby represents and warrants:

 

(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) listed in the SEC Documents,
the Company has no Subsidiaries. “Subsidiaries” means any Person, other than
MoviePass, in which the Company, directly or indirectly, (I) owns any of the
outstanding capital stock or holds any equity or similar interest of such Person
or (II) controls or operates all or any part of the business, operations or
administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary.” For purposes of this Agreement, (x)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof and (y)
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.

 



 3 

 

 

(b) Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
issue the Waiver Shares, the Rights and the Reserved Shares (as defined below)
(collectively, the “Securities”) and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
in accordance with the terms hereof. The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Waiver Shares, the issuance of the Rights and the reservation for issuance
and issuance of Reserved Shares issuable upon exercise of the Rights has been
duly authorized by the Company’s Board of Directors and no further filing,
consent, or authorization is required by the Company, its Board of Directors or
its stockholders. This Agreement has been duly executed and delivered by the
Company, and constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities laws.

 

(c) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(d) No Conflict. The execution, delivery and performance of the Agreements by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Holder
Waiver Shares and the reservation for issuance and issuance of Reserved Shares
issuable upon exercise of the Rights) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) or any other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the
Nasdaq Capital Market (the “Principal Market”) and including all applicable
federal laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that would not reasonably be expected to
have a Material Adverse Effect.

 



 4 

 

 

(e) No Consents. Except for the Waivers, neither the Company nor any Subsidiary
is required to obtain any consent from, authorization or order of, or make any
filing or registration with (other than the filing with the Securities and
Exchange Commission (the “SEC”) of a Form D with the SEC, any other filings as
may be required by any state securities agencies, filing of UCC financing
statements and approval by the Principal Market, if required, of a listing of
additional shares application in respect of the Waiver Shares and the Reserved
Shares as required by Section 9 hereof), any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by this Agreement, in each case, in accordance with the terms
hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
hereof, and neither the Company nor any of its Subsidiaries are aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents. Except as disclosed in the SEC
Documents, the Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.

 

(f) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Securities is exempt from registration under the Securities Act pursuant
to the exemption provided by Section 4(a)(2) thereof.

 

(g) Issuance of Securities. The issuance of the Rights has been duly authorized
and upon issuance in accordance with the terms of this Agreement shall be
validly issued, fully paid and non-assessable and free from all Liens. Upon
issuance in accordance herewith or pursuant to the Rights, as applicable, the
Holder Waiver Shares and the Reserved Shares, respectively, when issued, will be
validly issued, fully paid and nonassessable and free from all Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

 

(h) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Agreements. The Company understands and confirms that
the Holder will rely on the foregoing representations in effecting transactions
in securities of the Company. All disclosure provided to the Holder regarding
the Company and its Subsidiaries, their businesses and the transactions
contemplated hereby, including the schedules to this Agreement, furnished by or
on behalf of the Company or any of its Subsidiaries is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.

 



 5 

 

 

3.2 As of the date hereof, the Holder hereby represents and warrants:

 

(a) Organization; Authority. Such Holder is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.

 

(b) No Public Sale or Distribution. The Holder is acquiring the applicable
Securities, for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, by making the representations herein,
such Holder does not agree, or make any representation or warranty, to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption from registration under the 1933 Act.

 

(c) Accredited Investor Status. The Holder is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(d) Reliance on Exemptions. The Holder understands that the Securities are being
issued in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and such Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of such Holder to acquire the Securities.

 

(e) Information. The Holder and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the Securities that have been requested by the Holder.
The Holder and its advisors, if any, have been afforded (i) the opportunity to
ask questions of and receive answers from the Company concerning the terms and
conditions of this Agreement and the Securities; and (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment. Neither such inquiries nor any other due diligence investigations
conducted by such Holder or its advisors, if any, or its representatives shall
modify, amend or affect such Holder’s right to rely on the Company’s
representations and warranties contained herein. The Holder understands that its
investment in the Securities involves a high degree of risk. The Holder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.

 



 6 

 

 

(f) No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the acquisition of the Securities nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(g) Transfer or Resale. The Holder understands that (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) the Holder shall have delivered to the
Company (if requested by the Company) an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Holder provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of such Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder. Notwithstanding the foregoing, the Securities may
be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities and such pledge of the
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and the Holder effecting a pledge of the Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement.

 

(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

4. Right to Issue Holder Warrant Shares.

 

4.1 General. If elected by the Holder on its signature page attached hereto, at
the Effective Time, the Company shall issue to the Holder rights (the “Rights”)
to receive the Holder Waiver Shares (the “Reserved Shares”), which shall have
such terms and conditions as set forth in this Section 4. The Company and the
Holder hereby agree that no additional consideration is payable in connection
with the issuance of the Rights or the exercise of the Rights.

 



 7 

 

 

4.2 Exercise of Right of Issuance of Reserved Shares. Subject to the terms
hereof, the exercise of the Rights may be made, in whole or in part, at any time
or times on or after the date hereof by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of the Holder appearing on the books of the
Company) of a duly executed PDF copy of the Notice of Issuance Form annexed
hereto as Exhibit A (each, a “Notice of Issuance”, and the corresponding date
thereof, the “Exercise Date”). Partial exercises of the Rights resulting in
issuances of a portion of the total number of Reserved Shares available
thereunder shall have the effect of lowering the outstanding number of Reserved
Shares purchasable thereunder in an amount equal to the applicable number of
Reserved Shares issued. The Holder and the Company shall maintain records
showing the number of Reserved Shares issued and the date of such issuances. The
Company shall deliver any objection to any Notice of Issuance Form within one
(1) Trading Day of receipt of such notice. The Holder acknowledges and agrees
that, by reason of the provisions of this paragraph, following each exercise of
the Rights issued hereunder and the issuance of a portion of the Reserved Shares
pursuant thereto, the number of Reserved Shares available for issuance pursuant
to the Rights issued hereunder at any given time may be less than the amount
stated in the recitals hereof.

 

4.3 Delivery of Reserved Shares. The Reserved Shares issued hereunder shall be
transmitted by the Transfer Agent to the Holder by crediting the account of the
Holder’s prime broker with The Depository Trust Company through its
Deposit/Withdrawal at Custodian system (“DWAC”) if the Company is then a
participant in such system and either (A) there is an effective registration
statement permitting the issuance of the Reserved Shares to or resale of the
Reserved Shares by the Holder or (B) the Reserved Shares are eligible for resale
by the Holder without volume or manner-of-sale limitations pursuant to Rule 144,
and otherwise by physical delivery to the address specified by the Holder in the
Notice of Issuance by the date that is two (2) Trading Days after the delivery
to the Company of the Notice of Issuance (such date, the “Share Delivery
Deadline”). The Reserved Shares shall be deemed to have been issued, and Holder
or any other person so designated to be named therein shall be deemed to have
become the holder of record of such shares for all purposes, as of the date the
Rights have been exercised.

 

4.4 Charges, Taxes and Expenses. Issuance of Reserved Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder. The Company shall pay all Transfer Agent fees required
for same-day processing of any Notice of Issuance.

 

4.5 Authorized Shares. The Company covenants that, during the period the Rights
are outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Reserved Shares
upon the exercise of the Rights. The Company further covenants that its issuance
of the Rights shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Reserved Shares upon the due exercise of the Rights. The
Company will take all such reasonable action as may be necessary to assure that
such Reserved Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Principal Market
upon which the Common Stock may be listed. The Company covenants that all
Reserved Shares which may be issued upon the exercise of the Rights represented
by this Agreement will, upon exercise of the Rights, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, Liens and charges
created by the Company in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

 

4.6 Impairment. Except and to the extent as waived or consented to by the
Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Holder as set forth in this Agreement against impairment. Without limiting the
generality of the foregoing, the Company will (i) not increase the par value of
any Reserved Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non-assessable Reserved Shares upon the exercise of
the Rights and (iii) use reasonable best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Agreement.

 



 8 

 

 

4.7 Authorizations. Before taking any action which would result in an adjustment
in the number of Reserved Shares for which the Rights provides for, the Company
shall obtain all such authorizations or exemptions thereof, or consents thereto,
as may be necessary from any public regulatory body or bodies having
jurisdiction thereof.

 

4.8 Limitations on Exercise. The Company shall not effect the exercise of any
Rights, and the Holder shall not have the right to exercise any portion of any
Rights pursuant to the terms and conditions of this Agreement and any such
exercise shall be null and void and treated as if never made, to the extent that
after giving effect to such exercise, the Holder together with the other
Attribution Parties collectively would beneficially own in excess of 9.9% (the
“Beneficial Ownership Limitation”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
the Holder and the other Attribution Parties (as defined in the November Notes)
shall include the number of shares of Common Stock held by the Holder and all
other Attribution Parties plus the number of shares of Common Stock issuable
upon exercise of the Rights issued hereunder with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (A) exercise of the remaining, nonexercised
portion of the Rights beneficially owned by the Holder or any of the other
Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 4.8. For purposes of this Section 4.8, beneficial ownership shall
be calculated in accordance with Section 13(d) of the 1934 Act (as defined in
the November Notes). For purposes of determining the number of outstanding
shares of Common Stock the Holder may acquire upon the exercise of the Rights
without exceeding the Beneficial Ownership Limitation, the Holder may rely on
the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the SEC, as the case may
be, (y) a more recent public announcement by the Company or (z) any other
written notice by the Company or the Transfer Agent, if any, setting forth the
number of shares of Common Stock outstanding (the “Reported Outstanding Share
Number”). If the Company receives a Notice of Issuance from the Holder at a time
when the actual number of outstanding shares of Common Stock is less than the
Reported Outstanding Share Number, the Company shall notify the Holder in
writing of the number of shares of Common Stock then outstanding and, to the
extent that such Notice of Issuance would otherwise cause the Holder’s
beneficial ownership, as determined pursuant to this Section 4.8, to exceed the
Beneficial Ownership Limitation, the Holder must notify the Company of a reduced
number of shares of Common Stock to be purchased pursuant to such Notice of
Issuance. For any reason at any time, upon the written or oral request of the
Holder, the Company shall within one (1) Business Day confirm orally and in
writing or by electronic mail to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Rights, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon exercise of the Rights results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Beneficial Ownership Limitation of the number of outstanding shares of
Common Stock (as determined under Section 13(d) of the 1934 Act), the number of
shares so issued by which the Holder’s and the other Attribution Parties’
aggregate beneficial ownership exceeds the Beneficial Ownership Limitation (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and the Holder shall not have the power to vote or to transfer the Excess
Shares. Upon delivery of a written notice to the Company, the Holder may from
time to time increase (with such increase not effective until the sixty-first
(61st) day after delivery of such notice) or decrease the Beneficial Ownership
Limitation to any other percentage not in excess of 9.9% as specified in such
notice; provided that (i) any such increase in the Beneficial Ownership
Limitation will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company and (ii) any such increase or decrease will
apply only to the Holder and the other Attribution Parties and not to any other
holder of Rights that is not an Attribution Party of the Holder. For purposes of
clarity, the shares of Common Stock issuable pursuant to the terms of the Rights
hereunder in excess of the Beneficial Ownership Limitation shall not be deemed
to be beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to
exercise any Rights pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of exercisability. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 4.8 to the extent necessary to correct this paragraph
(or any portion of this paragraph) which may be defective or inconsistent with
the intended beneficial ownership limitation contained in this Section 4.8 or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of Rights.

 



 9 

 

 

4.9 Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of the Rights, pursuant
to the terms hereof.

 

4.10 Stock Dividends and Splits. If the Company, at any time while the Rights
exist: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the number of Reserved Shares issuable upon exercise of the Rights
shall be proportionately adjusted. Any adjustment made pursuant to this Section
4.10 shall become effective immediately upon the record date for the
determination of stockholders entitled to receive such dividend or distribution
(provided that if the declaration of such dividend or distribution is rescinded
or otherwise cancelled, then such adjustment shall be reversed upon notice to
the Holder of the termination of such proposed declaration or distribution as to
any unexercised portion of the Rights at the time of such rescission or
cancellation) and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

4.11 Compensation for Buy-In on Failure to Timely Deliver Reserved Shares. If
the Company shall fail, for any reason or for no reason, on or prior to the
applicable Share Delivery Deadline, either (x) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, to issue
and deliver to the Holder (or its designee) a certificate for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or, (y) if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, to credit
the balance account of the Holder or the Holder’s designee with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of a Right (a “Delivery Failure”), then, in addition to all
other remedies available to the Holder, (1) the Company shall pay in cash to the
Holder on each day after such Share Delivery Deadline that the issuance of such
shares of Common Stock is not timely effected an amount equal to 2% of the
product of (A) the sum of the number of shares of Common Stock not issued to the
Holder on or prior to the Share Delivery Deadline and to which the Holder is
entitled, multiplied by (B) any trading price of the Common Stock selected by
the Holder in writing as in effect at any time during the period beginning on
the applicable Exercise Date and ending on the applicable Share Delivery
Deadline and (2) the Holder, upon written notice to the Company, may void its
Notice of Issuance with respect to, and retain or have returned (as the case may
be) any portion of the rights that has not been exercised pursuant to such
Notice of Issuance, provided that the voiding of a Notice of Issuance shall not
affect the Company’s obligations to make any payments which have accrued prior
to the date of such notice pursuant to this Section 4.11 or otherwise. In
addition to the foregoing, if on or prior to the Share Delivery Deadline either
(A) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, the Company shall fail to issue and deliver to the
Holder (or its designee) a certificate and register such shares of Common Stock
on the Company’s share register or, (B) if the Transfer Agent is participating
in the DTC Fast Automated Securities Transfer Program, the Transfer Agent shall
fail to credit the balance account of the Holder or the Holder’s designee with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon the Holder’s exercise of Rights hereunder or pursuant to the Company’s
obligation pursuant to clause (II) below, and if on or after such Share Delivery
Deadline the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock corresponding to all or any portion of the number of
shares of Common Stock issuable upon such exercise that the Holder is entitled
to receive from the Company and has not received from the Company in connection
with such Delivery Failure (a “Buy-In”), then, in addition to all other remedies
available to the Holder, the Company shall, within two (2) Business Days after
receipt of the Holder’s request and in the Holder’s discretion, either: (I) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any
other Person in respect, or on behalf, of the Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate
(and to issue such shares of Common Stock) or credit the balance account of such
Holder or such Holder’s designee, as applicable, with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise of Rights hereunder (as the case may be) (and to issue such shares of
Common Stock) shall terminate, or (II) promptly honor its obligation to so issue
and deliver to the Holder a certificate or certificates representing such shares
of Common Stock or credit the balance account of such Holder or such Holder’s
designee, as applicable, with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s exercise of Rights hereunder (as
the case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (x) such number of shares of Common
Stock multiplied by (y) the lowest Closing Sale Price (as defined in the
February Note) of the Common Stock on any Trading Day during the period
commencing on the date of the applicable Notice of Issuance and ending on the
date of such issuance and payment under this clause (II) (the “Buy-In Payment
Amount”). Nothing shall limit the Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity, including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock (or to electronically deliver such shares of Common Stock) upon the
exercise of the Rights as required pursuant to the terms hereof. Notwithstanding
anything herein to the contrary, with respect to any given Delivery Failure,
this Section 4.11 shall not apply to the Holder to the extent the Company has
already paid such amounts in full to such Holder with respect to such Delivery
Failure, as applicable, pursuant to the analogous sections of the February
Securities Purchase Agreement.

 



 10 

 

 

4.12 Subsequent Rights Offerings. If Section 4.10 above does not apply, if at
any time the Company grants, issues or sells any Convertible Securities (as
defined in the November Notes), Options (as defined in the November Notes) or
rights to purchase stock, warrants, securities or other property pro rata to the
record Holders of any class of shares of Common Stock (the “Purchase Rights”),
then the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of the Rights (without regard to any limitations on
exercise hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record Holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).

 

4.13 Fundamental Transaction. If, at any time while the Rights remain
outstanding, a Fundamental Transaction (as defined in the November Notes)
occurs, then, upon any subsequent exercise of the Rights, the Holder shall have
the right to receive, for each Reserved Share that would have been issuable upon
such exercise immediately prior to the occurrence of such Fundamental
Transaction, at the option of the Holder (without regard to any limitation in
Section 4.8 on the exercise of the Right), the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration receivable as a result
of such Fundamental Transaction by a Holder of one share of Common Stock. Upon
the occurrence of any such Fundamental Transaction, the any successor entity in
a Fundamental Transaction in which the Company is not the survivor (the
“Successor Entity”) shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Agreement
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Agreement with the same effect as if such
Successor Entity had been named as the Company herein.

 

4.14 Notice to Allow Exercise of Right. If at any time while the Rights remain
outstanding, (A) the Company shall declare a dividend (or any other distribution
in whatever form) on the Common Stock, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Company shall authorize the granting to all Holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights, (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Company shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be mailed to the Holder
at least 10 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the Holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that Holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. To the extent that any notice
provided hereunder constitutes, or contains, material, non-public information
regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise the Rights during the
period commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

 



 11 

 

 

4.15 No Rights as Stockholder Until Exercise. Each Right does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof.

 

4.16 Transferability. Subject to compliance with any applicable securities laws,
the Rights and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon written
assignment substantially in the form attached hereto duly executed by the Holder
or its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer of this Agreement delivered to the principal
office of the Company or its designated agent. Upon such assignment and, if
required, such payment, the Company shall enter into a new agreement with the
assignee or assignees, as applicable, and this Agreement shall promptly be
cancelled. Any Right, if properly assigned in accordance herewith, may be
exercised by a new Holder for the issue of Reserved Shares without having a new
agreement executed.

 

4.17 Holding Period. For purposes of Rule 144(d) promulgated under the 1933 Act,
as in effect on the date hereof, it is intended that the Reserved Shares issued
upon exercise of the Right shall be deemed to have been acquired by the Holder,
and the holding period for the Reserved Shares shall be deemed to have
commenced, as of the Effective Time.

 

5. Limitation of Waiver. The Waivers set forth in this Agreement constitute a
one-time waiver and are limited to the matters expressly waived herein and
should not be construed as an indication that the Holder would be willing to
agree to any future modifications to or waiver of any of the terms of any Prior
Transaction Document or Convertible Security (as defined in the November
Securities Purchase Agreement) issued by the Company or any modifications to or
waiver of any default that may exist or occur thereunder.

 

6. Ratifications. Except as otherwise expressly provided herein, each of the
Prior Transaction Documents is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects.

 

7. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the form of this Agreement as an exhibit to such filing (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
provided up to such time to the Holder by the Company or any of its Subsidiaries
or any of their respective officers, directors, employees or agents. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement with respect to the transactions contemplated by the Exchange
Documents or as otherwise disclosed in the 8-K Filing, whether written or oral,
between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Holder or any of their affiliates, on the other hand, shall terminate.
Neither the Company, its Subsidiaries nor the Holder shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make a press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith or (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the Holder (which may be granted or withheld in the Holder’s
sole discretion), except as required by applicable law, the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of the Holder in any filing, announcement, release or otherwise.

 



 12 

 

 

8. No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the Holder Waiver
Shares, the Rights or the Reserved Shares under the Securities Act or cause this
offering of the Securities to be integrated with such offering or any prior
offerings by the Company for purposes of Regulation D under the Securities Act.

 

9. Listing. The Company shall maintain the listing or designation for quotation
(as applicable) of all of the Holder Waiver Shares and the Reserved Shares from
time to time issuable under the terms of this Agreement upon the Principal
Market (subject to official notice of issuance). The Company shall maintain the
Common Stock’s authorization for quotation on the Principal Market. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 9.

 

10. Fees. [INSERT IN HUDSON BAY WAIVER ONLY: The Company shall reimburse Kelley
Drye & Warren LLP, counsel to the Holder, for its fees and expenses in
connection with the structuring, documentation, negotiation of this Waiver, and
all other outstanding amounts owed by the Company to Kelley Drye & Warren LLP
pursuant to any other agreement by and between the Company and the Holder, in an
aggregate amount equal to $8,000] [OTHERS: [INTENTIONALLY OMITTED].

 

11. Definitions. For purposes of this Agreement, the term “Transfer Agent” is
defined as Computershare, the Company’s transfer agent, and the term “Business
Day” is defined as any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed. Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the November Notes.

 



 13 

 

 

12. Legends. The Holder understands that the Securities have been issued (or
will be issued in the case of the Reserved Shares) pursuant to an exemption from
registration or qualification under the 1933 Act and applicable state securities
laws, and except as set forth below, the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

13. Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 12 above or any other legend (i)
while a registration statement covering the resale of such Securities is
effective under the 1933 Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 (provided that the Holder provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144, which shall not include an opinion of Buyer’s counsel),
(iv) in connection with a sale, assignment or other transfer (other than under
Rule 144), provided that the Holder provides the Company with an opinion of
counsel to the Holder, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act or (v) if such legend is not
required under applicable requirements of the 1933 Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the SEC). If a legend is not required pursuant to the foregoing, the Company
shall no later than two (2) Trading Days (or such earlier date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade initiated on the date the Holder delivers such legended
certificate representing such Securities to the Company) following the delivery
by a Buyer to the Company or the transfer agent (with notice to the Company) of
a legended certificate representing such Securities (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer, if applicable), together with any other
deliveries from the Holder as may be required above in this Section 13, as
directed by the Holder, either: (A) provided that the Company’s transfer agent
is participating in the DTC Fast Automated Securities Transfer Program and such
Securities are Holder Waiver Shares or Reserved Shares, credit the aggregate
number of shares of Common Stock to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Holder, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of the Holder or its designee (the date by which
such credit is so required to be made to the balance account of the Holder’s or
the Holder’s designee with DTC or such certificate is required to be delivered
to the Holder pursuant to the foregoing is referred to herein as the “Required
Delivery Date”, and the date such shares of Common Stock are actually delivered
without restrictive legend to the Holder or the Holder’s designee with DTC, as
applicable, the “Share Delivery Date”). The Company shall be responsible for any
transfer agent fees or DTC fees with respect to any issuance of Securities or
the removal of any legends with respect to any Securities in accordance
herewith.

 



 14 

 

 

14. Failure to Timely Deliver; Buy-In. If the Company fails to, for any reason
or for no reason, to issue and deliver (or cause to be delivered) to the Holder
(or its designee) by the Required Delivery Date, either (I) if the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, a certificate for the number of Holder Waiver Shares or Reserved Shares
(as the case may be) to which the Holder is entitled and register such Holder
Waiver Shares or Reserved Shares (as the case may be) on the Company’s share
register or, if the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, to credit the balance account of the Holder or the
Holder’s designee with DTC for such number of Holder Waiver Shares or Reserved
Shares (as the case may be) submitted for legend removal by the Holder pursuant
to Section 13 above or (II) if a registration statement under the 1933 Act
covering the resale of the Holder Waiver Shares or Reserved Shares (as the case
may be) submitted for legend removal by the Holder pursuant to Section 13 above
(the “Unavailable Shares”) is not available for the resale of such Unavailable
Shares and the Company fails to promptly (x) so notify the Holder and (y)
deliver the Holder Waiver Shares or Reserved Shares (as the case may be)
electronically without any restrictive legend by crediting such aggregate number
of Holder Waiver Shares or Reserved Shares (as the case may be) submitted for
legend removal by the Holder pursuant to Section 13 above to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal At Custodian
system (the event described in the immediately foregoing clause (II) is
hereinafter referred as a “Notice Failure” and together with the event described
in clause (I) above, a “Delivery Failure”), then, in addition to all other
remedies available to the Holder, the Company shall pay in cash to the Holder on
each day after the Share Delivery Date and during such Delivery Failure an
amount equal to 2% of the product of (A) the sum of the number of shares of
Common Stock not issued to the Holder on or prior to the Required Delivery Date
and to which the Holder is entitled, and (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the date of the delivery by the Holder to the Company of the
applicable Holder Waiver Shares or Reserved Shares (as the case may be) and
ending on the applicable Share Delivery Date. In addition to the foregoing, if
on or prior to the Required Delivery Date either (I) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, the
Company shall fail to issue and deliver a certificate to a Buyer and register
such shares of Common Stock on the Company’s share register or, if the Transfer
Agent is participating in the DTC Fast Automated Securities Transfer Program,
credit the balance account of the Holder or the Holder’s designee with DTC for
the number of shares of Common Stock to which the Holder submitted for legend
removal by the Holder pursuant to Section 13 above (ii) below or (II) a Notice
Failure occurs, and if on or after such Trading Day the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of shares of Common Stock submitted for
legend removal by the Holder pursuant to Section 3 above that the Holder is
entitled to receive from the Company (a “Buy-In”), then the Company shall,
within two (2) Trading Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any, for the shares of Common Stock so purchased) (the “Buy-In
Price”), at which point the Company’s obligation to so deliver such certificate
or credit the Holder’s balance account shall terminate and such shares shall be
cancelled, or (ii) promptly honor its obligation to so deliver to the Holder a
certificate or certificates or credit the balance account of the Holder or the
Holder’s designee with DTC representing such number of shares of Common Stock
that would have been so delivered if the Company timely complied with its
obligations hereunder and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Holder Waiver Shares or Reserved Shares (as the case may be) that the
Company was required to deliver to the Holder by the Required Delivery Date
multiplied by (B) the lowest Closing Sale Price (as defined in the November
Notes) of the Common Stock on any Trading Day during the period commencing on
the date of the delivery by the Holder to the Company of the applicable Holder
Waiver Shares or Reserved Shares (as the case may be) and ending on the date of
such delivery and payment under this clause (ii). Nothing shall limit the
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) as required pursuant to the terms hereof.

 



 15 

 

 

15. Independent Nature of Holder's Obligations and Rights. The obligations of
the Holder under this Agreement are several and not joint with the obligations
of any Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other Agreement.
Nothing contained herein or in any Other Agreement, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any Other Agreement and the
Company acknowledges that, to the best of its knowledge, the Holder and the
Other Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose.

 

16. Miscellaneous Provisions. Section 9 of the November Securities Purchase
Agreement is hereby incorporated by reference herein, mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 

 16 

 

 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 

  COMPANY:       HELIOS AND MATHESON ANALYTICS INC.         By:     Name:
Theodore Farnsworth   Title:   Chief Executive Officer

 

 17 

 

 

IN WITNESS WHEREOF, Holder and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

  HOLDER:       [NAME OF HOLDER]       By:       Name:     Title:



        ☐ Check here if requesting Holder Waiver Shares to be issued as Rights

 

   

 

 

SCHEDULE I

 

Name of Holders  Percentage
of August Notes and
November Notes*   Number of Shares to be Issued  Hudson Bay Master Fund Ltd. 
 70.178%   192,991  Empery Asset Master, LTD   2.612%   7,183  Empery Tax
Efficient, LP   1.295%   3,562  Empery Tax Efficient II, LP   2.541%   6,988 
CVI Investments, Inc.   12.896%   35,464  Alto Opportunity Master Fund,
SPC-Segregated Master Portfolio B   4.030%   11,083  Discover Growth Fund 
 6.448%   17,732  TOTAL   100.00%   275,000 

 

* Excludes such portion of the November Notes corresponding to such portion of
the related promissory notes not subject to mandatory prepayments

 

   

 

 

EXHIBIT A

 

NOTICE OF ISSUANCE

 

The undersigned holder hereby exercises the rights (the “Rights”) to receive
_________________ of the shares of Common Stock (the “Reserved Shares”) of
Helios and Matheson Analytics Inc., a Delaware corporation with offices located
at Empire State Building, 350 5th Avenue, New York, New York 10118 (the
“Company”), established pursuant to that certain Agreement and Waiver, dated
November [ ], 2017, by and between the Company and the investor signatory
thereto (the “Waiver”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Waiver.

 

The Company shall deliver to Holder, or its designee or agent as specified
below, __________ Reserved Shares in accordance with the terms of the Rights.
Delivery shall be made to Holder, or for its benefit, as follows:

 

☐     Check here if requesting delivery as a certificate to the following name
and to the following address:

 

Issue to:                  

 

☐     Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:       DTC Number:       Account Number:  

 

Date: _____________ __, __

 

________________________

 

Name of Registered Holder

 

 

By:       Name:     Title:  

 

Tax ID:           Facsimile:           E-mail Address:    

 

 

 

 

